Case: 14-60305      Document: 00512996467         Page: 1    Date Filed: 04/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60305
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             April 7, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
RUFINO ALMANZA-MARTINEZ,
                                                 Petitioner,
versus


ERIC H. HOLDER, JR., U.S. Attorney General,
                                                 Respondent.




                         Petition for Review of an Order of
                         the Board of Immigration Appeals
                              BIA No. A 200 968 251




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *

       Rufino Almanza-Martinez, a native and citizen of Mexico, petitions for
review of the decision of the Board of Immigration Appeals (“BIA”) affirming
the denial of his application for withholding of removal. Almanza-Martinez
does not challenge the determination that he was ineligible for asylum because


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60305    Document: 00512996467      Page: 2      Date Filed: 04/07/2015


                                  No. 14-60305

of an untimely application and that he did not merit protection under the
Convention Against Torture. By failing to brief those issues, he has waived
them. See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004).

      Because the BIA relied on the decision of the immigration judge (“IJ”),
we review both the IJ’s decision and the order of the BIA. See Wang v. Holder,
569 F.3d 531, 536 (5th Cir. 2009). We review for substantial evidence the deci-
sion to deny withholding of removal and will not reverse unless the record com-
pels it. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). To be entitled to
withholding of removal, a petitioner must show a clear probability of persecu-
tion, i.e., that it is more likely than not that his life or freedom will be
threatened by persecution based on one of five enumerated grounds, including
membership in a particular social group. Roy v. Ashcroft, 389 F.3d 132, 138
(5th Cir. 2004); 8 C.F.R. § 208.16(b).

      Almanza asserts that the IJ ignored significant evidence establishing
past persecution, including death threats to his son. He also complains that
the IJ engaged in a highly speculative analysis by failing to ascertain whether
he was a member of a particular social group, specifically landowners return-
ing from the United States to Mexico.

      A particular social group is one that has “social visibility,” meaning that
“members of a society perceive those with the characteristic in question as
members of a social group,” and “particularity,” meaning that the group “can
accurately be described in a manner sufficiently distinct that the group would
be recognized, in the society in question, as a discrete class of persons.”
Orellana-Monson v. Holder, 685 F.3d 511, 519 (5th Cir. 2012) (internal quota-
tion marks and citations omitted). The BIA’s interpretation of the term “partic-
ular social group” is entitled to deference. Id. at 520−22.



                                         2
    Case: 14-60305    Document: 00512996467    Page: 3   Date Filed: 04/07/2015


                                No. 14-60305

      We have declined to recognize the wealthy or persons who earn a living
as a protected group. Castillo-Enriquez v. Holder, 690 F.3d 667, 668 (5th Cir.
2012). Although Almanza-Martinez cites an alleged death threat against his
son and attempted violent crimes against his family in support of his claim of
past persecution, he fails to show that those acts stem from anything more
than opportunistic criminal motives or that the threat resulted in any harm to
him or his family. See Arce v. Holder, 449 F. App’x 404, 406 (5th Cir. 2011).
Substantial evidence supports the BIA’s determination that Almanza offered
nothing more than bare claims of past persecution and did not establish a clear
probability of persecution based on his membership in a particular social group
if he were returned to Mexico. See Roy, 389 F.3d at 138. The BIA correctly
denied his petition for withholding of removal. See Zhang, 432 F.3d at 344;
§ 208.16(b).

      The petition for review is DENIED.




                                      3